Citation Nr: 1118347	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  03-26 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a left shoulder disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from June 1980 to June 2002.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of August 2002 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

A hearing before the undersigned Acting Veterans Law Judge was held at the RO in July 2009.  The hearing transcript has been associated with the claims file.


FINDING OF FACT

The Veteran's left shoulder disorder is due to service.  


CONCLUSION OF LAW

The criteria for service connection for a left shoulder disorder have been met.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he has a left shoulder disorder as a result of his active military service.  At the Veteran's July 2009 Board hearing, he testified that his in-service duties including working  as a petroleum specialist, which required him to move 55 gallon drums of anti-freeze, oil, and fuel; and as a tank foreman, which required him to put out pipelines and carry heavy hoses up to airplanes.  It was his contention that these activities caused a left shoulder disorder.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in- service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. §§ 5107(b), 7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The November 2001 separation examination reflects the Veteran's history of pain and tender forward range of motion of the shoulders.  Chronic bilateral shoulder pain was listed under the summary of defects and diagnoses.  
	
A January 2002 VA examination report shows that x-rays of the left shoulder were unremarkable.  Upon examination, the left shoulder was normal in outline and symmetric in form and function with no muscle atrophy.  There was no heat, redness, swelling, or effusion.  Sensory perception and power was within normal limits (5/5).  Range of motion occurred without restriction or pain.  Flexion was to 180 degrees, abduction was to 180 degrees, external rotation was to 90 degrees, and internal rotation was to 90 degrees.  The examiner stated that there was no pathology to render a diagnosis with respect to the Veteran's left shoulder.  

A November 2003 VA treatment record reflects the Veteran's history of bilateral shoulder pain and arm numbness.  Examination of the shoulders showed no erythema, impingement syndrome, or outlet syndrome.  No diagnosis was rendered with respect to the shoulders.  

In February 2010, the Veteran was afforded a VA examination in order to determine the nature and likely etiology of his left shoulder disability.  The February 2010 examiner diagnosed chronic rotator cuff bursitis/tendonitis in the left shoulder and stated that it was his opinion that it was less likely as not (less than 50/50 probability) that the current left shoulder condition was caused by or a result from his period of active duty status.  The examiner did not provide a rationale for his opinion.  

In November 2010, the Board requested an opinion from a Veterans Health Administration (VHA) orthopedic specialist as to whether the left shoulder disorder was causally related to service.  After review of the evidence, the specialist, an orthopedic surgeon, opined that the Veteran's left shoulder disorder was at least as likely as not related to service.  The specialist indicated that he had reviewed the claims file, noting that the claims file had limited information regarding the Veteran's shoulder complaints, diagnostic evaluation, and treatment.  The specialist indicated that there was nothing to indicate treatment during service, other than the provision of aspirin at sick call.  The specialist also indicated, however, that it was "clear" that the Veteran had left shoulder pain that at the time of separation and that the reported symptoms onset during the Veteran's service as a petroleum specialist or tank foreman, which required heavy lifting.  The specialist explained that heavy lifting or overhead work can lead to subacromial bursitis, acromioclavicular joint degeneration, rotator cuff pathology, biceps tendonitis/tear, or labral pathology.  Thus, the specialist believed it was at least as likely as not that the left shoulder disorder was related to service.

After review of the evidence, the Board finds that service connection is warranted for a left shoulder disorder.  The Board acknowledges that the Veteran was not diagnosed with a chronic condition in service and that the record includes a negative nexus opinion from a VA examiner.  The VA examiner failed to provide a rationale for his opinion, however, thereby stripping the opinion of any probative value.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008) (an opinion's probative value is determined by whether it is supported by a detailed rationale/explanation).  In contrast, the positive nexus opinion provided by the VHA specialist is highly probative, as it is supported by a detailed rationale, and based on this opinion and the Veteran's competent and credible history of continuous symptoms since service, the Board finds service connection is warranted.  

VA has a duty to notify and assist claimants for benefits.  The decision above grants service connection for a left shoulder disorder.  As such, there is no further need to discuss compliance with the duties to notify and assist.  


ORDER

Service connection for a left shoulder disorder is granted.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


